DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one oversized cut-out extending in a second direction to the support bar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the new limitation of “the support bar further comprising at least one oversized cut-out extending in a second direction to the support bar”, however there is no recitation in the original disclosure that provides support for the support bar to have a cut-out in a second direction. The specification does disclose where the denture material blank would have “toot cut-outs”, but it is unclear that any portion of the support bar has such second direction “oversized cut-out”. It may be that applicant is referring to the spaced between the tooth abutments, elements 207 in figure 2c, or it may be that they would be referring to the inside of the screw holes 604 such as in Fig. 6a that extend from their bottom towards element 602, however neither is referred to in the specification as “over-sized cut-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobbee et al. (US 2015/0064653 A1).
Regarding claim 1, Grobbee discloses an intermediate denture support bar system (Fig. 7a exemplary element 700) comprising:
 a denture material blank (Fig. 5b element 506) comprising at least one oversize cutout (Fig. 5b element 502); 
a support bar (Fig. 2a element 202) having a dimension smaller than the at least one oversize cutout (Fig. 6c element 202 smaller that element 502, paragraph [0030] lines 6-12) and;
 the support bar at least partially comprising a metal material, different than that of the denture material blank (paragraph [0038] lines 1-3 disclosing the support bar made of metal and paragraph [0055] lines 1-2, 9-11 disclosing the base could be plastic or ceramic),

whereby the at least one oversize cutout and the at least one oversized implant interface enable the positioning and alignment of the denture support bar system to be capable of reference and registration to a milling device, (the oversize cutout 502 and the oversized implant interfaces 204 being made of materials which are mill-able thus provide for the enablement of positioning and aligning with some referencing and registration when used with some milling device, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 1987).
Regarding claim 2, Grobbee further discloses where the support bar further comprising at least one oversized tooth abutment extending in a second direction to the support bar (Fig. 2b element 206).
Regarding claim 3, Grobbee further discloses a filler material within the oversized cutout (Fig. 8 element 510, paragraph [0044]).
Regarding claim 4, Grobbee further discloses wherein said denture material blank with the secured support bar correlates to the final shape and dimensions of at least one of the following: a final denture; a final implant interface; and a final tooth abutment (paragraphs [0045]-[0046] disclosing the denture blank and bar are manufactured to provide a denture system, thus including the phases of a final denture, a final interface, and a final abutment).
Regarding claim 5, Grobbee further discloses wherein said at least one oversized tooth abutment comprises one to fourteen tooth abutments (fig. 4b showing 3 tooth abutments 206).

Regarding claim 7, Grobbee further discloses the support bar further comprising at least one oversized cut-out extending in a second direction to the support bar (Fig. 4a the space between elements 206 made then they and bar are milled as in paragraph [0034] lines 7-10, or Fig. 7b element 202 having cut-outs for receiving elements 702).
Regarding claim 8, Grobbee further discloses a tooth portion applied to the at least one tooth cut-out (Fig. 6c element 508 via element 506 is in the cut-out space between elements 206 or Fig. 7b element 506 with teeth elements applied to the cut-out by element 702).
Regarding claim 9, Grobbee further discloses a tooth portion applied to the at least one oversized tooth abutments (Figs. 7a/8 elements 508 being teeth portions, 10 showing elements 508 applied to the oversize tooth abutments on element 202 via element 506).
Regarding claim 10, Grobbee further discloses whereby the system enables a reference and registration relationship between a final tooth portion and the final implant interface (Fig. 6a showing elements 508/506 referenced and registered in relationship to element 202 which has implant interfaces 204).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        12/04/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772